          Case 3:00-cv-00101-RCJ-WGC Document 350 Filed 12/01/20 Page 1 of 2




1
                              UNITED STATES DISTRICT COURT
2
                                     DISTRICT OF NEVADA
3

4
      ANTONIO LAVON DOYLE,                           Case No. 3:00-cv-00101-RCJ-WGC
5
           Petitioner,
6                                                    ORDER
           v.
7

8     WILLIAM GITTERE, et al.,
9          Respondents.
10

11

12
           In this capital habeas corpus action, on October 22, 2020, the Court denied the
13
     petitioner, Antonio Lavon Doyle, habeas corpus relief, and judgment was entered
14
     accordingly (ECF Nos. 340, 341).
15
           On November 19, 2020, Doyle filed a Motion to Alter or Amend Judgment (ECF
16
     Nos. 342, 344). Respondents were due to respond to that motion by December 3, 2020.
17
     On December 1, 2020, Respondents filed a motion for extension of time (ECF No. 349),
18
     requesting a 47-day extension of time, to January 19, 2021. Respondents’ counsel
19
     states that the extension of time is necessary because of her obligations in other cases
20
     and because of delay caused by the COVID-19 pandemic. Doyle does not oppose the
21
     motion for extension of time. The Court finds that Respondents’ motion for extension of
22
     time is made in good faith and not solely for the purpose of delay, and that there is good
23
     cause for the extension of time requested. The motion for extension of time will be
24
     granted.
25
           On November 19, 2020, Doyle filed a Motion for Leave to File Under Seal (ECF
26
     No. 343), requesting leave of court to file his Motion to Alter or Amend Judgment, in
27
     unredacted form, under seal. Doyle filed the Motion to Alter or Amend Judgment in
28
                                                 1
          Case 3:00-cv-00101-RCJ-WGC Document 350 Filed 12/01/20 Page 2 of 2




1    redacted form (ECF No. 342), and he filed that motion in unredacted form under seal

2    (ECF No. 344). While courts prefer that the public have access to judicial filings, see

3    Nixon v. Warner Communications Inc., 435 U.S. 589, 597 (1978), sealing a judicial

4    record under seal may be warranted where a party demonstrates “compelling reasons”

5    to prevent public access to it, see Kamakana v. City & Cnty of Honolulu, 447 F.3d 1172,

6    1178 (9th Cir. 2006). Doyle’s Motion to Alter or Amend Judgment includes quotes from

7    letters Doyle wrote to the Court, which letters were previously placed under seal (ECF

8    Nos. 160, 179). The Court finds, therefore, that there is good cause for Doyle to file his

9    unredacted Motion to Alter or Amend Judgment under seal, and the Court will grant his

10   motion to do so.

11          IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement

12   of Time (ECF No. 349) is GRANTED. Respondents will have until and including

13   January 19, 2021, to respond to Petitioner’s Motion to Alter or Amend Judgment (ECF

14   Nos. 342, 344).

15          IT IS FURTHER ORDERED that Petitioner’s Motion for Leave to File Under Seal

16   (ECF No. 343) is GRANTED. Petitioner is granted leave of court to file his unredacted

17   Motion to Alter or Amend Judgment under seal. As the unredacted Motion to Alter or

18   Amend Judgment has already been filed under seal (ECF No. 344), no further action is

19   necessary in this regard.

20

21          DATED THIS 1st day of December, 2020.
22

23
                                               ROBERT C. JONES,
24                                             UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                  2
